Case 8:20-cv-02417-GJH Document 6-3 Filed 08/24/20 Page 1 of 4




                       Exhibit 1
             Case 8:20-cv-02417-GJH Document 6-3 Filed 08/24/20 Page 2 of 4



                                          Ca e No.: GJH-19-818
               UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND So hern Di i ion


                                       O'S             a       .Da        d
                                                 Decided Oc 28, 2019



Ca e N .: GJH-19-818                                       2   Sec i ie I, Inc., *2 M gage Pa -Th gh
                                                               Ce ifica e , Se ie 2007-S6 ("N eh lde "). ECF
10-28-2019
                                                               N . 3-13. On         ab     Decembe 14, 2018,
LAURA H.G. O'SULLIVAN, e al., Plain iff, .                     Defendan ' i le and in e e in he P e        a
JEFFREY DIAMOND, e al., Defendan .                             e ing i hed        an    an de f a ifica i n f
                                                                ale. ECF N . 3-10; ee al O'S lli a , N .
GEORGE J. HAZEL Uni ed S a e Di ic J dge                       417984V. Defendan n ed an a eal n Jan a
                                                               11, 2019, ECF N . 3-11, and he N eh lde
MEMORANDUM OPINION
                                                               ini ia ed e ic i n    ceeding b filing a M i n
Plain iff , a     b i e        ee nde a deed f                 f J dgmen A a ding P e i n n Ma ch 1,
    , ini ia ed hi f ecl       e ac i n in he Ci c i           2019, ECF N . 3-9.
C      f M n g me C n , Ma land ("S a e
                                                               Defendan filed a N ice f Rem al in hi
C     "). ECF N . 3. F ll ing Defendan Jeff e
                                                               C       n Ma ch 21, 2019. ECF N . 3. Plain iff
and Ge gia Diam nd' em al f he ac i n
                                                               filed a M i n Remand n A il 18, 2019, ECF
 hi C       , Plain iff filed a M i n       Remand.
                                                               N . 7, and Defendan filed a e n e n Ma 7,
ECF N . 7. N hea ing i nece a              e l e he
                                                               2019, ECF N . 9.
 ending m i n. See L c. R. 105.6 (D. Md. 2016).
F     he f ll ing ea n , Plain iff ' M i n                     II. DISCUSSION
Remand i g an ed.                                              Plain iff c n end ha hi ca e m be emanded
                                                                    he S a e C          beca e i i a        ine
I. BACKGROUND
                                                               f ecl      e ac i n a i ing lel nde Ma land
Plain iff a e b i e           ee nde he deed f
                                                               la , he a ie lack c m le e di e i , and
      ec ed again he eal           e l ca ed a 18
                                                               Defendan dela ed in em ing he ca e. In
S a lef d Hall C       , P mac, Ma land 20854
                                                                     i i n, Defendan c n end ha hi ca e can
(" he P e "). See ECF N . 3-5. On Ma ch 28,
                                                                 nl be hea d in fede al c     beca e i in l e
2019, Plain iff ini ia ed a f ecl      e ac i n f
                                                               i e f fede al c n i i nal and a           la .
 he P e b filing an O de             D cke S i in
 he S a e C     . ECF N . 3-1, 3-2, 3-2; ee al                 Fede al c      ae c       f limi ed j i dic i n,
O'S lli a . Dia       d, N . 417984V (M n . C .                and a di ic c     m    emand an ca e in hich
Ci . C .). The f ecl     e ac i n i ba ed n a a e              i lack     bjec ma e j i dic i n. 28 U.S.C.
  a e add e ing deed f             , m gage , and              1447(c); ee al       I     e Black a e Sec.
  he lien in defa l . See Md. C de. Ann., Real                 C     l i g, LLC, 460 F.3d 576, 584 (4 h Ci .
P .        7-105.1 e e . A f ecl        e ale a                2006). The ef e, a a     eeking adj dica i n in
held n J ne 13, 2018, and he P e                  a            fede al c    m "dem n a e he fede al c        '
    cha ed b he U.S. Bank Na i nal A cia i n,                  j i dic i n    e he ma e ." S a        . AT&T
a T ee f           Re iden ial F nding M gage                  M bili LLC, 530 F.3d 293, 296 (4 h Ci . 2008).



casetext                                                                                                          1
                CaseO'Sullivan
                     8:20-cv-02417-GJH     Document
                               v. Diamond Case         6-3 Filed
                                               No.: GJH-19-818     08/24/20
                                                               (D. Md.          Page 3 of 4
                                                                       Oct. 28, 2019)

    "Whe e a defendan eek           em e a ca e               [fede al      e i n] j i dic i n"); C k            .
    fede al c     , he defendan m       im l allege           Ge ge         S eel C ., 770 F.2d 1272, 1275 (4 h
      bjec ma e j i dic i n in hi n ice f                     Ci . 1985) ("A fede al defen e a a e ca e f
     em al." C       i gha . T i Ci Fi e I . C .,             ac i n i n           fficien      in ke fede al
    669 F. S     . 2d 624, 627 (D. Md. 2009). "B if           j i dic i n..."). Beca e he f ecl      e ac i n, a
     he lain iff challenge em al in a m i n               4   in i ed b *4 Plain iff , nl in l e a a e
3    emand, hen he b den i n he defendan         *3           la       ceeding and d e n in l e an fede al
    'de       a [e] ha        em al j i dic i n i             ca e f ac i n, he C          lack fede al e i n
        e .'" Id. (     ing S a , 530 F.3d a 297)             j i dic i n and em al n hi g nd a
    (em ha i in iginal). He e, Defendan ha e n                im     e .1
    me hei b den f dem n a ing ha em al
                                                                    1 T       he e en     ha Defendan           a g e ha
      a        e beca e, de i e hei c n en i n
                                                                      hi        C              h   ld       e ie             he
      he i e, he C         lack b h fede al e i n
                                                                      c n i      i nali        f    he     Sae       C       '
    and di e i j i dic i n.                                           a lica i n        f he Ma land f ecl                    e

    Fede al     e i n j i dic i n a i e      nl f m                       a   e, hi i          hibi ed b        he R ke -
                                                                      Feldman d c ine. See Pl le             .M      e, 129
    " h e ca e in hich a ell- leaded c m lain
                                                                      F.3d 728, 731 (4 h Ci . 1997) (affi ming
    e abli he ei he ha fede al la c ea e he ca e
                                                                      ha       nde   he R ke -Feldman d c ine,
     f ac i n       ha he lain iff' igh           elief
                                                                      fede al c           ma n          e e ci e a ella e
    nece a il de end n e l i n f a b an ial
                                                                      j i dic i n          e       final        ae       c
       e i n f fede al la ." F a chi e Ta Bd. f he                    j dgmen ).
    S a e f Cal. . C         . Lab e Vaca i T
    f S. Cal., 463 U.S. 1, 27-28 (1983). Thi ca e             An a em             em e hi ac i n ba ed n
    in l e n       ch ca e f ac i n; a he , hi ca e           di e i      j i dic i n i      imila l  im      e.
    i an i e f ecl          e    ceeding a i ing nde          Di ic c        ha e j i dic i n e ci il ac i n
    Ma land a e la , in l ing           e l ca ed in             he e he ma e in c n      e     e ceed $75,000
    Ma land. See, e.g., Fi he . Ca he , N . GJH-              and i be een ci i en f diffe en a e . See 28
    15-1357, 2016 WL 1214782, a *1 (D. Md. Ma .               U.S.C. 1332(a)(1). F di e i j i dic i n
    22, 2016) (finding ha a f ecl         e    ceeding        e i , he e m be "c m le e di e i ," meaning
    c ld n      e e a he ba i f fede al e i n                  ha "n a        ha e c mm n ci i en hi i h an
    j i dic i n). Al h gh Defendan a ea             be          a     n he he ide." Ma e . Ra              , 198
    c n ide ing defen e        c n e claim ba ed n            F.3d 457, 461 (4 h Ci . 1999). He e, he e i a lack
     he Uni ed S a e C n i i n and fede al                      f c m le e di e i beca e Defendan and a
     ec i ie and banking la , he C          l k nl            lea     ne Plain iff, La a H.G. O'S lli an, a e
        he c m lain ,      in hi ca e, he O de                ci i en f Ma land. See ECF N . 1. A a e l ,
    D cke S i ,        de e mine he he a fede al               hi C      lack di e i j i dic i n and emand
       e i ni     e en ed. See F a chi e Ta Bd., 463          i nece a .2
    U.S. a 10 ("F be e             e, nde he e en                   2 Beca e he C              de e mine        ha i d e
      a       cheme ... a defendan ma n em e a
                                                                      n       ha e fede al         e i n           di e i
    ca e       fede al c         nle     he lai iff'                  j i dic i n, i need n             add e    Plain iff '
    c m lain e abli he ha he ca e 'a i e nde '                        hi d a g men         ha Defendan ' em al
    fede al la ." (em ha i in iginal)); ee al                             a   n imel . --------
    H l e G ., I c. . V ad Ai Ci c la i S .,
    I c., 535 U.S. 826, 831 (2002) ( a ing ha a               III. CONCLUSION
    c n e claim "cann          e e a he ba i f



    casetext                                                                                                                      2
                CaseO'Sullivan
                     8:20-cv-02417-GJH     Document
                               v. Diamond Case         6-3 Filed
                                               No.: GJH-19-818     08/24/20
                                                               (D. Md.          Page 4 of 4
                                                                       Oct. 28, 2019)

     F    he f eg ing ea n , Plain iff   ' M i n        / /_________
     Remand i g an ed, and hi ca e i      emanded
                                                        GEORGE J. HAZEL
     Ci c i C    f M n g me C n           , Ma land.
     A e a a e O de hall i e. Da e:      Oc be 28,      Uni ed S a e Di ic J dge
     2019




-@
     casetext




                                                                                              3
